 

Exhibit 10.12

ELEVENTH AMENDMENT TO AMENDED AND RESTATED

LOAN AND SECURITY AGREEMENT

This Eleventh Amendment to Amended and Restated Loan and Security Agreement
(this “Amendment”) dated as of March 4, 2009, is by and among GLOBAL ETHANOL,
LLC, a Delaware limited liability company formerly known as Midwest Grain
Processors, LLC (the “Borrower”), the financial institutions listed on the
signature pages hereof and each other financial institution that may hereafter
become a party to the Loan Agreement in accordance with the provisions of the
Loan Agreement referred to below (collectively, the “Lenders,” and individually,
a “Lender”) and COBANK, ACB, a federally chartered banking organization
(“CoBank”), in its capacity as agent for the Lenders and for the Issuer, as
defined in the Loan Agreement (in such capacity, the “Agent”).

RECITALS

The Borrower, the Lenders and the Agent are parties to an Amended and Restated
Loan and Security Agreement dated as of December 14, 2005, as amended by a First
Amendment dated as of February 28, 2006, a Second Amendment dated as of
March 31, 2006, a Third Amendment dated as of September 22, 2006, a Fourth
Amendment dated as of October 31, 2006, a Fifth Amendment dated as of
February 22, 2007, a Sixth Amendment dated as of May 25, 2007, a Seventh
Amendment dated as of August 31, 2007, an Eighth Amendment dated as of
November 30, 2007, a Ninth Amendment dated as of October 31, 2008, and a Tenth
Amendment dated as of December 22, 2008 (as the same may be amended, modified,
supplemented, renewed or restated from time to time, the “Loan Agreement”).

The Borrower has requested that the Lenders and the Agent make certain
amendments to the Loan Agreement, and the Lenders and the Agent are willing to
grant the Borrower’s requests subject to the terms and conditions of this
Amendment.

NOW, THEREFORE, in consideration of the premises and for other good and valuable
consideration, the receipt and sufficiency of which are hereby acknowledged, the
parties hereto hereby agree as follows:

1.        Defined Terms. Capitalized terms used in this Amendment that are
defined in the Loan Agreement shall have the same meanings as defined therein,
unless otherwise defined herein. In addition, Section 1.1 of the Loan Agreement
is amended by adding or amending, as the case may be, the following definitions:

“‘Interest Period’ shall mean, (A) with respect to LIBOR Rate Loans, the period
of time for which the LIBOR Rate shall be in effect as to any LIBOR Rate Loan
and which shall be a one, two, three or six month period of time, commencing
with the borrowing date of the LIBOR Rate Loan or the expiration date of the
immediately preceding Interest Period, as the case may be, applicable to and
ending on the effective date of any rate change or rate continuation made as
provided in Section 2.10(g) or as Borrower may specify in the notice of
borrowing delivered pursuant to Section 2.1, provided however, that: (a) any
Interest Period which would otherwise end on a day which is not a Business



--------------------------------------------------------------------------------

Day shall be extended to the next succeeding Business Day unless such Business
Day falls in another calendar month, in which case such Interest Period shall
end on the next preceding Business Day, (b) no Interest Period shall extend
beyond the applicable Maturity Date; and (c) there shall be no more than seven
(7) Interest Periods for LIBOR Rate Loans at any one time and (B) with respect
to Quoted Rate Loans, the period of time for which a Quoted Rate shall be in
effect for such Quoted Rate Loan, which shall not be less than thirty (30) days
with respect to outstanding Advances under the Line of Credit Loan Commitment
and the Revolving Term Loan Commitment and not less than one hundred eighty
(180) days with respect to the Term Loan Commitment, commencing with the
borrowing date of the Quoted Rate Loan or the expiration date of the immediately
preceding Interest Period, as the case may be, applicable to and ending on the
effective date of any rate change or rate continuation made as provided in
Section 2.10(g) or as Borrower may specify in a notice of borrowing delivered
pursuant to Section 2.1; provided, however, that (a) no Interest Period with
respect to a Quoted Rate Loan shall extend beyond the applicable Maturity Date
and (b) there shall be no more than seven (7) Interest Periods for Quoted Rate
Loans at any one time.”

“‘LIBOR Rate’ shall mean, with respect to each day during each Interest Period
applicable to a LIBOR Rate Advance, the one, two, three or six month LIBOR rate
quoted by the Agent from Telerate Page 3750 or any successor thereto (which
shall be the LIBOR rate in effect two Business Days prior to the LIBOR Rate
Loan) rounded up to the nearest one sixteenth of one percent.”

2.        Financial Covenants and Ratios. Section 7.6 of the Loan Agreement is
hereby amended to read as follows:

“7.6    Financial Covenants and Ratios. The Borrower shall maintain: (a) as of
the end of each month, commencing March 31, 2009 through and including May 31,
2009, Working Capital of not less than $0; (b) as of the end of each month,
commencing June 30, 2009 through and including September 30, 2009, Working
Capital of not less than $5,000,000; (c) as of the end of each month, commencing
October 31, 2009 and continuing thereafter, Working Capital of not less than
$12,500,000; (d) as of the end of each month, commencing March 31, 2009 through
and including May 31, 2009, Net Worth of not less than $75,000,000; (e) as of
the end of each month, commencing June 30, 2009 through and including
September 30, 2009, Net Worth of not less than $80,000,000; (f) as of the end of
each month, commencing October 31, 2009 and continuing thereafter, Net Worth of
not less than $85,000,000; and (g) as of the end of each fiscal year, commencing
June 30, 2010 and continuing thereafter, a Debt Service Coverage Ratio of not
less than 1.25 to 1.”

3.        Capital Investment Limitations. Section 8.7 of the Loan Agreement is
hereby amended to read as follows:

“8.7    Capital Investment Limitations. The Borrower shall not incur Net Capital
Expenditures, excluding the Net Capital Expenditures relating to the Iowa
Project and the Michigan Project, in excess of: (a) $2,000,000 for fiscal year
2009, and (b) $1,500,000 for fiscal year 2010 and each fiscal year thereafter.”

 

-2-



--------------------------------------------------------------------------------

 

4.        Schedules. The Loan Agreement is hereby amended by deleting Schedule B
to the Loan Agreement and replacing it in its entirety with Schedule B to this
Amendment.

5.        Waiver of Certain Matters. Notwithstanding anything in the Loan
Agreement to the contrary, the Lenders and the Agent hereby defer until the
earlier of (i) the delivery of the Borrower’s financial statements as of
January 31, 2009 and February 28, 2009, or (ii) March 31, 2009, but do not
waive, any exercise of the rights and remedies available to the Lenders and the
Agent under the Loan Agreement as a result of any failure of the Borrower to
satisfy the Working Capital and Net Worth covenants set forth and described in
Section 7.6 of the Loan Agreement for the periods ending January 31, 2009 and
February 28, 2009 (the “Known Existing Events of Default”). If, for each of the
periods ending January 31, 2009 and February 28, 2009, the Borrower has Working
Capital of not less than $0 and Net Worth of not less than $75,000,000, and no
Default or Matured Default has occurred and is continuing, the Lenders and the
Agent will waive the Known Existing Events of Default.

6.        Representations and Warranties. The Borrower hereby represents and
warrants to the Agent and the Lenders as follows:

(a)        the Borrower has all requisite power and authority to execute this
Amendment and to perform all of its obligations hereunder, and this Amendment
has been duly executed and delivered by the Borrower and constitutes the legal,
valid and binding obligations of the Borrower, enforceable in accordance with
its terms;

(b)        the execution, delivery and performance by the Borrower of this
Amendment has been duly authorized by all necessary action and does not
(i) require any authorization, consent or approval by any governmental
department, commission, board, bureau, agency or instrumentality, domestic or
foreign; (ii) violate any provision of any law, rule or regulation or of any
order, writ, injunction or decree presently in effect, having applicability to
the Borrower, or the organizational documents of the Borrower; or (iii) result
in a breach of, or constitute a default under, any indenture or loan or credit
agreement or any other agreement, lease or instrument to which the Borrower is a
party or by which it or its properties may be bound or affected; and

(c)        all of the representations and warranties contained in Article 6 of
the Loan Agreement are correct on and as of the date hereof as though made on
and as of such date, except to the extent that such representations and
warranties relate solely to an earlier date.

7.        Conditions to Effectiveness of this Amendment. This Amendment shall
become effective when the Agent shall have received the following:

(a)        this Amendment, duly executed by the Borrower, the Agent and the
Required Lenders;

(b)        an amendment fee of 12.5 basis points (0.125%) of the total principal
amount outstanding owed to the Lenders who signatories hereto, which amount
shall be distributed by the Agent to such Lenders pro-rata according to their
respective Commitments; and

 

-3-



--------------------------------------------------------------------------------

 

(c)        an administrative fee of $10,000, to be paid to the Agent.

8.        Certificate of Secretary. No later than thirty calendar days after the
date hereof, the Borrower shall deliver to the Agent a certificate of the
Secretary or Assistant Secretary of the Borrower certifying (a) the true and
proper adoption of resolutions of the Borrower’s board of directors sufficient
to authorize the transactions described in this Amendment, and (b) the true and
correct signatures of each of the Persons authorized to sign this Amendment and
any other documents to be delivered hereunder or thereunder.

9.        References. All references in the Loan Agreement to “this Agreement”
shall be deemed to refer to the Loan Agreement as amended hereby, and any and
all references in any other Financing Agreement to the Loan Agreement shall be
deemed to refer to the Loan Agreement as amended hereby.

10.        No Other Waiver. The execution of this Amendment and any documents
related hereto shall not be deemed to be a waiver of any Default or any Matured
Default under the Loan Agreement or breach, default or event of default under
any other Financing Agreement or other document held by the Agent or any Lender,
whether or not known to the Agent or any Lender and whether or not existing on
the date of this Amendment.

11.        Release. The Borrower hereby absolutely and unconditionally releases
and forever discharges the Agent and each of the Lenders, and any and all
participants, parent corporations, subsidiary corporations, affiliated
corporations, insurers, indemnitors, successors and assigns thereof, together
with all of the present and former directors, officers, agents and employees of
any of the foregoing, from any and all claims, demands or causes of action of
any kind, nature or description, whether arising in law or equity or upon
contract or tort or under any state or federal law or otherwise, which the
Borrower has had, now has or has made claim to have against any such person for
or by reason of any act, omission, matter, cause or thing whatsoever arising
from the beginning of time to and including the date of this Amendment, whether
such claims, demands and causes of action are matured or unmatured or known or
unknown.

12.        Costs and Expenses. The Borrower hereby reaffirms its agreement under
Section 10.4 of the Loan Agreement to reimburse the Agent for all expenses and
fees paid or incurred in connection with any amendments to the Loan Agreement.
Without limiting the generality of the foregoing, the Borrower specifically
agrees to pay all fees and disbursements of counsel to the Agent for the
services performed by such counsel in connection with the preparation of this
Amendment and the documents and instruments incidental hereto.

13.        Miscellaneous. This Amendment may be executed in any number of
counterparts, each of which when so executed and delivered shall be deemed an
original and all of which counterparts, taken together, shall constitute one and
the same instrument.

Signature Page Follows

 

-4-



--------------------------------------------------------------------------------

 

IN WITNESS WHEREOF, the parties hereto have caused this Amendment to be executed
by their respective officers thereunto duly authorized, as of the date first
above written.

 

GLOBAL ETHANOL, LLC, as Borrower By:   /s/ Trevor Bourne    
Name: Trevor Bourne                                                 
Title: Chief Executive Officer                                 COBANK, ACB, as
Agent and as a Lender By:   /s/ Tokie Akrie     Name: Tokie
Akrie                                                      Title: Assistant
Corporate Secretary                      FARM CREDIT SERVICES OF AMERICA, FLCA,
as a Lender By:   /s/ Ron Brandt     Name: Ron Brandt                         
                             Title: Vice
President                                                METROPOLITAN LIFE
INSURANCE COMPANY, as a Lender By:   /s/ Michael A. Wilson    
Name: Michael A. Wilson                                          
Title: Vice President                                               

(Signature Page to Eleventh Amendment to

Amended and Restated Loan and Security Agreement)